Name: Council Regulation (EEC) No 3782/87 of 3 December 1987 applying generalized tariff preferences for 1988 to textile products originating in developing countries
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade
 Date Published: nan

 28 . 12 . 87 Official Journal of the European C ommunities No L 367/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3782/87 of 3 December 1987 applying generalized tariff preferences for 1988 to textile products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES the conclusions agreed in UNCTAD in accordance with the intention expressed in the said Committee , in particular by all the preference-giving countries ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly or in part at a later date , thus maintaining the possi ­ bility of remedying any unfavourable situations which might arise in the African , Caribbean and Pacific States ( ACP States) as a result of the system 's implementa ­ tion ; Whereas , however, most of the preference-giving coun ­ tries exclude textile products from preferential treat ­ ment ; whereas , under the Community scheme of gener ­ alized preferences , these products have always been covered by special arrangements pursuant to which, for cotton textile and similar products , the preferences were originally granted in the form of duty-free ceil ­ ings , only to those beneficiaries under the generalized preferences scheme which were signatories to the Long-Term Arrangement regarding International Trade in Cotton Textiles ( LTA) or which undertook, vis-a-vis the Community , commitments similar to those existing under that Arrangement ; Having regard to the opinion of the Economic and Social Committee ( 2), Whereas in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD). the European Econ ­ omic Community opened generalized tariff prefer ­ ences , commencing in 1971 . with particular reference to finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of application of this system of preferences ended on 31 December 1980 ; Whereas the positive role played by this system in improving access for developing countries to the mar ­ kets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Com ­ mittee on Preferences ; whereas it was there agreed that the objectives of the generalized preferences svstem would not be fully attained by the end of 1980, that it should consequently be prolonged beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas the Community has therefore decided to apply generalized tariff preferences , in the context of Whereas the Long-Term Arrangement has been replaced from 1980 onwards by the Arrangement regarding International Trade in Textiles (MFA), and the Community has therefore , in the case of products covered by the MFA, reserved preferences in the form of duty-free ceilings , for products originating in those countries or territories which signed Bilateral Agree ­ ments , in the framework of the MFA, providing for quantitative limitation of the exports of certain textile products to the Community, or in those countries which undertook similar commitments vis-a-vis the Community ; whereas , such commitments have been undertaken by Bolivia, Chile , Costa Rica, Ecuador, Honduras , Iran , Nicaragua and Venezuela ; whereas for these products , it is therefore desirable that the (') OJ No C 305 , 16 . 11 . 1987 . 0 OJ No C 319 , 30 . 11 . 1987 , p . 30 No L 367/2 Official Journal of the European Communities 28 . 2 . 87 tegones originating in the most competitive countries , the criteria adopted being based on the competitive capacity of the beneficiary country concerned, this capacity being expressed, for individual product cate ­ gories , by that country's participation in total Com ­ munity imports ; whereas for the application of this cri ­ teria a 10% share of the total extra-EEC imports aver ­ aged over three years ( 1983 , 1984, 1985) is taken ; whereas it is necessary to make adjustments to this cri ­ teria when : Community should continue to apply the generalized tariff preferences on the basis of the same principles until the expiry of the MFA and the Bilateral Agree ­ ments concluded with certain supplier countries ; wher ­ eas it should be provided that countries and territories accepting the renewal ol such agreements or giving such commitments after the date of adoption of this Regulation and before 1 January 1987 will be accorded preferential treatment as from 1 February 1988 in re ­ spect of the entire volume provided for in this Regula ­ tion ; whereas countries and territories which accept the renewal of the said agreements or enter into similar commitments after 1 January 1988 will be accorded preferential treatment from the first day of the second month following the date of commitment , in respect of a volume calculated in proportion to the period of the year from the first day of the month following the date of the commitment until 31 December 1988 ; whereas , in view of the special nature which trade in the prod ­ ucts concerned may have , it would appear that the vol ­ umes of preferential imports should be determined in terms of tonnes , pieces , or pairs , as appropriate ;  the gross national product per head of the country concerned is low and the country does not provide more than 5 % of total Community imports of tex ­ tile products and apparel ,  the total exports of textile products of the country concerned comprise almost exclusively a single product ; Whereas for other textile products and apparel listed in Annex II it would appear possible to grant the prefer ­ ences to the countries or territories which are normally beneficiaries in the other industrial sectors : Whereas particular measures are applicable, according to the sensitivity of products , to countries with a low gross national product per capita whose share in the total Community imports of textile products exceeds 5 % ; Whereas , for jute and coir products , it was understood that the preferences would be granted only where special arrangements had been made with the export ­ ing developing countries : whereas these arrangements have hitherto concerned India and Sri Lanka for coir products , and India and Thailand for jute products ; whereas , it would appear desirable to maintain also the preferential advantage to the least-developed countries in respect of jute and coir ; Whereas the level of economic development of the country concerned has also been taken into account for these products ; Whereas , during the five yearly review of the GSP for the years 1986 to 1990 , the Community decided to post ­ pone a revision of the textile scheme until a new MFA agreement is negotiated : whereas this Agreement was renewed for a further period of five years from 1 August 1986 and an improvement of the textile scheme is possible ; Whereas the revisions of the preferential quantities made for 1984, 1985 and 1986 did not permit substan ­ tial improvements in the offer which does not currently reflect the reality of commercial trends nor respond to the needs of the less-developed producer countries to permit real growth in the textile scheme ; since there is therefore a need to update the volumes opened and revise the calculation method for these quantities ; whereas it seems appropriate to take into account a Fixed percentage of total Community imports for each category of products ; whereas , according to this new method of calculation , for each beneficiary country, the quantity opened corresponds in general to 1 % of total Community importations of the category of products in question , excepting the most competitive countries for which the quantities opened are 0,2 % of these importa ­ tions ; Whereas this improvement must aim towards better dis ­ tribution of the offer, on the one hand , and its simpli ­ fied administration on the other hand ; Whereas the preferential advantages are not used equally by beneficiary countries and it is necessary to ensure a more balanced usage of these advantages , par ­ ticularly for the less competitive countries , in order to improve preferential access for these latter countries , it is necessary to institute a new phase of differentiation between beneficiary countries of the preferential bene ­ fits ; this differentiation comprises withdrawal of the abovementioned advantages for certain product ca ­ Whereas for the other textile products and apparel listed in Annex II the abovementioned targets can be attained by providing for each category of product individual tariff limits per beneficiary, corresponding in general to 5 % of total Community importations of the product categories in question ; 28 . 12 . 87 Official Journal of the European Communities No L 367/3 toms duties for the beneficiary countries specified in column 3 against each of the categories of prod ­ ucts shown in column 2 , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 , the Com ­ mon Customs Tariff duties shall be :  totally suspended within the framework of tariff quotas and Community tariff ceilings in respect of the products listed in Annexes I and II ,  totally suspended in respect of the jute and coir products listed in Annex III . Whereas in the multilateral trade negotiations , in accordance with paragraph 6 of the Tokyo Declaration , the Community reaffirmed that special treatment should be granted, wherever this is possible , to the least-developed developing countries appearing on the list in Annex V ; Whereas the Community has adopted with effect from 1 January 1988 a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States ; whereas this nomenclature has, for the purposes of encompassing other Com ­ munity measures, been expanded into an integrated tariff of the European Communities ( Taric); whereas since the nomenclature used for the scheme of general ­ ized tariff preferences is based on the Common Cus ­ toms Tariff, it is therefore necessary to identify goods covered by this Regulation by means of the Combined Goods Nomenclature and, where applicable , by the rel ­ evant Taric code numbers ; Whereas the benefit of such preferential tariff treatment should be reserved for products originating in the coun ­ tries or territories under consideration , the concept of originating products ' being determined in accordance with the procedure laid down in Article 14 of Regula ­ tion (EEC) No 802/68 0 ; Whereas the Community preference arrangements applicable to Yugoslavia for textile products result exclusively from the provisions of the Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (2); Whereas from 1 March 1986 , the Kingdom of Spain and the Portuguese Republic shall apply the Com ­ munity system of generalized preferences , in compli ­ ance with Articles 178 and 365 of the Act of Accession ; Whereas , consequently, for 1988 the Community should open :  for each of the categories of products covered by Annex I , the tariff quota allocated amongst the Member States for each of the countries and territo ­ ries specified in column 5 of that Annex, and Com ­ munity tariff ceilings at a zero rate of duty for each of the other countries and territories listed in Annex IV ; the limits of the quantities opened are indicated in columns 6 and 10 of Annex I ,  for each category of products shown in Annex II and for each of the countries and territories speci ­ fied in Annex IV excluding Yugoslavia , quotas and Community tariff ceilings at a zero rate of duty , the limits of the quantities opened are specified in col ­ umns 6 and 7 of the said Annex II ,  in respect of the manufactured jute and coir prod ­ ucts listed in Annex III , a total suspension of cus ­ Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2 . The arrangements laid down in paragraph 1 shall apply only in respect of products originating in the countries and territories :  specified individually in column 5 of Annex I or listed in Annex V,  listed in Annex IV as regards the products in Annex II , with the exception of Yugoslavia,  listed in column 3 of Annex III , for each of the categories of products indicated in column 2 . 3 . Preferential entry as provided for in this Regulation shall be subject to conformity with the definition of the origin of products determined under the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 2 The Council shall , acting by a qualified majority on a proposal from the Commission , establish the manage ­ ment rules for this Regulation . (') OJ No L 148 , 28 . 6 . 1968 , p . 1 . ( 2) OJ No L 147 , 4 . 6 . 1981 , p . 6 and OJ No L41 , 14 . 2 . 1983 . No L 367/4 Official Journal of the European Communities 28 . 12 . 87 Article 3 The Member States and the Commission shall cooper ­ ate closely to ensure compliance with this Regulation . Article 4 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1987 . For the Council The President Chr. CHRISTENSEN 28 . 12 . 87 Official Journal of the European Communities No L 367/5 ANNEX 1 List of textile products subject to Community tariff quotas and ceilings within the generalized tariff preferences in favour of certain developing countries and territories (a) (b) Order number Category (Unit) CN code Description Beneficiary countries or territories Tariff quotas allocated among Member States Tariff ceilings not allocated among Member States 1 ) 2 ( 3 ) 4 (5 ) 6 7) 40.00 0 1 Cotton yarn not put up for retail sale (tonnes) 228 256 226 226 227 1 989 1 253 1 115 1 089 2 184 1 089 1 089 1 089 1 089 1 089 1 089 1 090 1 453 1 089 5204 1 1 00 5204 19 00 5205 1 1 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 2 219 (') 1 805 1 783 1 097 1 103 1 089 1 089 1 089 1 089 3ZUO 1 i UU 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 3 1 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 (a) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products is to be considered as having no more than an indicative value , the preferential scheme being determined , within the context of this Annex, by the application of the combined nomenclature code . (b) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular combined nomenclature code relating to the products concerned being indicated . (') Within the framework of this ceiling , the allocation scale referred to in Article 6 ( 1 ) of Regulation (EEC) No 3783/87 is the following - Benelux 8,6 %, Denmark 2,4 %, Germany 23,1 %, Greece 1,4 %, France 15 %, Ireland 10,1 %, Italy 12,3 %, United Kingdom 19 %, Spain 6,8 %, Portugal 1,3 %. No L 367/6 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) (2 ) ( 3 ) (4) ( 5 ) (6) (7 ) 40.0010 5206 44 00 \ (cont'd) 5206 45 10 l 5206 45 90 ex 5604 90 00 40.0020 2 (tonnes) 5208 11 10 5208 1 1 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 3 1 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 1 1 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 5 1 00 5209 52 00 5209 59 00 Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 131 721 409 273 289 1 379 - 1 765 12 113 1 326 2 005 11 047 1 765 1 432 2 892 1 319 1 319 1 706 1 319 1 319 1 333 1 319 1 319 1 715 1 319 1 375 1 319 1 319 1 319 28 . 12 . 87 Official Journal of the European Communities No L 367/7 (2 ) ( 3 ) ( 4 ) ( 5 ) 6) (')( 1 ) 40.0020 (cont 'd) 5210 11 10 5210 1 i 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 52 1 0 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 521 1 12 00 521 1 19 00 521 1 21 00 521 1 22 00 52 1 1 29 00 521 1 31 00 521 1 32 00 521 1 39 00 521 1 41 00 521 1 42 00 52 1 1 43 00 5211 49 1 1 5211 49 19 521 1 49 90 521 1 51 00 521 1 52 00 521 1 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 581 1 00 00 ex 6308 00 00 40.0033 3 Woven fabrics of synthetic fibres (staple or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics ( tonnes) 5512 1 1 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 China South Korea Hong Kong Macao Romania Argentina 64 159 78 64 64 309 No L 367/ 8 Official Journal of the European Communities 28 . 12.87 ( i ) ( 2 ) (- ¢&gt;) (4 ) ( 5 ) (6) 40.0033 (cont 'd) Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 310 317 110 305 331 335 (7 ) 305 305 308 305 305 306 305 305 305 305 305 305 305 305 305 305 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 55 13 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 55 1 3 43 00 5513 49 00 5514 1 1 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 1 1 10 5515 1 1 30 5515 1 1 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 2110 55 1 5 21 30 5515 21 90 5515 22 1 1 5515 22 19 5515 22 91 55 1 5 22 99 5515 29 10 55 1 5 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 55 1 5 92 11 55 1 5 92 19 28 . 12 . 87 Official Journal of the European Communities No L 367/9 (2 ) ( 4 )( 1 ) 40.0033 (cont 'd) (?) 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 40.0040 4 Shirts . T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs ( other than of wool or fine animal hair), undervests and the like , knitted or chrocheted (1 000 pieces ) 6110 20 6110 30 ( 5 ) (6) (7 ) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 195 664 195 1 539 240 1 114 3 050 1 426 2 894 2 706 1 545 1 505 162 1 294 418 1 629 230 986 853 1 818 1 250 1 315 916 918 916 957 916 916 916 916 960 916 916 916 1 098 967 916 916 758 748 739 730 730 730 730 730 730 955 731 730 770 730 812 732 740 732 40.0050 5 (1 000 pieces ) Jerseys , pullovers , slipovers , waistcoats twinsets , cardigans , bed jackets and jumpers ( other than jackets and blazers), anoraks , windcheaters , waister jackets and the like , knitted or crocheted 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 61 10 10 10 61 10 10 31 61 10 10 39 6 1 1 0 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 No L 367/ 10 Official Journal of the European Communities 28 . 12 . 87 ( l ) (2 ) ( 3 ) 4 ) 640.0060 (1 000 pieces ) Men 's or boys ' woven breeches , shorts (other than swimwear) and trousers ( in ­ cluding slacks ); women 's or girls ' woven trousers and slacks , of wool , of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 3 1 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 3 1 6204 62 33 6204 62 35 6204 63 1 9 6204 69 19 40.0070 7 Women 's or girls ' blouses , shirts and shirt-blouses , whether or not knitted or crocheted , of wool , cotton or man-made fibres (1 000 pieces ) 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 ( 5 ) (6) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica 186 291 436 1 390 184 912 928 932 1 198 1 499 1 218 923 1 065 96 322 198 618 104 3 782 547 872 946 707 685 747 211 1 770 562 1 448 266 (7 ) 854 842 842 939 842 842 842 842 842 283 842 859 842 867 842 467 467 472 467 467 467 467 467 467 467 598 467 467 467 467 467 925 925 937 925 925 925 40.0080 8 6205 10 00 6205 20 00 6205 30 00 Men 's or boys ' shirts , other than knitted or crocheted , of wool , cotton or man ­ made fibres(1 000 pieces ) 28 . 12 . 87 Official Journal of the European Communities No L 367/ 11 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) (6 (7 ) 40.0080 (cont 'd) 92 : 925 925 4 199 92: Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 1 139 1 492 1 196 1 234 1 310 1 195 1 076 40.0090 9 (tonnes ) 5802 1 1 00 5802 19 00 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and similar w oven terry fabrics , of cotton 925 925 925 925 925 71 71 71 71 71 71 71 71 464 71 71 71 71 71 71 71 71 71 71 71 185 205 185 770 770 770 770 770 770 770 770 770 816 770 770 991 770 770 I 614 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan 15 34 21 21 21 121 201 651 681 40.0100 Gloves , mittens and mitts , knitted or crocheted 10 1 000 pairs ) 6111 10 10 6111 20 10 6111 30 10 ex 6 1 1 1 90 00 6116 10 10 6116 10 90 6116 91 00 61 16 M 2 00 6116 93 00 61 16 99 00 No L 367/ 12 28 . 12 . 87Official Journal of the European Communities ( 1 ) ( 2 ) (?) ( 4 ) ( 5 ) (6) (V ) 40.0100 (cont'd) Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 2 296 1 117 770 770 770 770 770 40.0120 12 (1 000 pairs ) 6115 12 00 6115 19 10 61 15 19 90 6115 20 11 61 15 20 90 6115 91 00 61 15 92 00 61 15 93 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose ( tights ), stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , other than for babies , including stockings for varicose veins , other than products of category 70 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 457 5 063 470 457 1 053 1 917 1 679 1 679 1 679 1 679 1 679 1 679 1 679 1 679 1 679 1 691 2 090 1 679 1 710 1 679 1 679 1 679 1 679 2 108 1 692 1 693 1 679 1 679 40.0130 13 (1 000 pieces ) 6 1 07 11 00 6 1 07 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys ' underpants and briefs , women's or girls ' knickers and briefs , knitted or crocheted , of wool , cotton or man-made fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 239 248 417 908 276 1 252 1 011 1 011 1 026 1 011 1 011 1 011 1 011 1 011 1 011 1 011 1 011 1 011 1 048 1 011 1 011 1 045 1 011 1 042 1 048 1 015 1 011 1 011 28 . 12 . 87 Official Journal of the European Communities No L 367/ 13 ( l ) ( 2 ) ( 4 ) ( 5 ) ( 6) 40.0140 14 ( 3 ) 6201 11 0(1 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 ?0 00 (1 000 pieces ) Men s or boys " woven overcoats , rain ­ and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres ( other than parkas ) ( of cat ­ egory 21 ) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0 1 50 15 (1 000 pieces ) Women 's or girls " woven overcoats , raincoats and other coats , cloaks and capes : jackets and blazers , of wool , of cotton or of man-made textile fibres f other than parkas ) ( of category 2 1 ) ( 7 ) 25 25 25 25 25 25 25 25 25 25 25 25 25 25 25 25 25 38 25 25 25 25 25 111 111 115 111 111 111 111 111 111 111 111 111 111 111 115 115 113 116 115 111 50 50 50 7 59 13 7 7 24 81 37 24 10 203 221 3 35 10 58 15 6202 1 1 00 ex 6202 12 10 ex 6202 1 2 90 ex 6202 13 10 ex 6202 13 90 6204 3 1 00 6204 32 90 6204 33 90 6204 39 1 9 6210 30 00 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0160 16 1 000 pieces) Men s or boys ' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , exclud ­ ing ski suits 6203 1 1 00 6203 1 2 00 6203 19 10 6203 19 30 6203 2 1 00 6203 22 90 6203 23 90 6203 29 19 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil No L 367/ 14 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) 2 ( 3 ) (4 ( 5 ) (6 (7 ) 40.0160 (cont 'd ) Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0170 7 Men 's or boys ' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres 6203 3 1 00 6203 32 90 6203 33 90 6203 39 19 (1 000 pieces ) 11 56 30 57 16 50 50 50 50 50 50 50 51 50 50 50 50 50 50 63 50 50 51 50 50 43 43 45 43 43 43 43 43 43 95 43 43 43 59 43 43 43 47 43 44 43 43 43 62 59 79 59 59 59 59 59 59 151 63 59 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0 80 18 Men 's or boys ' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , other than knitted or crocheted (tonnes ) 6207 1 1 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 6208 1 1 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran 19 70 41 351 17 Women 's or girls ' singlets and other vests , slips , petticoats , briefs , panties , nightdresses , pyjamas , negliges , bath ­ robes , dressing gowns and similar arti ­ cles , other than knitted or crocheted 28 . 12 . 87 Official Journal of the European Communities No L 367/ 15 ( i ) ( 2 ) 40.0180 (cont 'd) 40.0190 19 (1 000 pieces ) ( 3 ) ( 4 ) ( 5 ) (6) 6208 92 1 0 6208 92 90 6208 99 00 6213 20 00 6213 90 00 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 3 1 90 6302 32 90 6302 39 90 Handkerchiefs other than knitted or crocheted Bed linen , other than knitted or crocheted Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 215 1 201 561 4 125 255 29 29 29 33 29 166 856 181 (7 ) 68 59 59 71 59 124 74 64 80 59 59 924 924 924 924 924 924 924 924 924 4 703 924 924 2 297 924 924 924 924 1 038 941 924 924 924 924 118 118 118 118 118 118 118 118 118 118 126 118 118 118 118 140 118 118 118 118 40.0200 20 (tonnes ) No L 367/ 6 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) ( 2 ) ( 3 ) (4) (5 ) (6) (7 ) 40.0210 21 (1 000 pieces ) ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas , anoraks , windcheaters, waister jackets and the like, other than knitted or crocheted , of wool , of cotton or of man-made fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 65 933 93 100 65 332 339 336 280 280 280 280 280 280 280 280 280 314 280 280 287 280 280 281 280 291 284 280 40.0220 22 (tonnes ) 5508 10 11 5508 10 19 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 ! 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 5 1 00 5509 52 10 5509 52 90 5509 53 00  5509 59 00 i 5509 61 10 5509 6190 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 Yarn of staple or waste synthetic , fibres not put up for retail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 75 251 75 75 75 355 856 323 435 323 323 323 323 323 323 323 323 323 424 323 323 323 323 353 465 323 323 323 40.0230 23 (tonnes ) 5508 20 10 5510 1 1 00 5510 12 00 55 1 0 20 00 5510 30 00 55 1 0 90 00 Yarn of staple or waste artificial fibres , not put up for retail sale China South Korea Hong Kong Macao Romania Argentina Bolivia 17 36 36 36 36 154 154 28 . 12 . 87 Official Journal of the European Communities No L 367/ 17 ( i ) (2 ) ( 3 ) (4 ) ( 5 ) (6) 40.0230 (cont 'd) Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0240 24 (1 000 pieces ) Men s or boys " nightshirts , pyjamas , bathrobes , dressing gown and similar ar ­ ticles . knitted or crocheted 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 Women 's or girls ' nightdresses , pyjamas , negliges , bathrobes , dressing gowns and similar articles , knitted or crocheted (7 ) 154 154 154 154 154 154 154 154 154 154 154 154 154 154 154 154 154 154 157 154 154 261 249 268 249 249 249 249 249 249 300 255 249 278 249 249 249 599 274 253 249 249 225 225 225 225 225 225 225 225 225 1 315 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India 17 156 52 250 60 302 307 73 110 66 94 73 40.0260 Women 's or girls ' dresses , of wool , of cotton or of man-made fibres 26 (1 000 pieces) 6 1 04 4 1 0 ( 6104 42 0&lt; 6104 43 0( 6104 44 0( 6204 41 0 &lt; 6204 42 0&lt; 6204 43 0( 6204 44 0( 28 . 12 . 87No L 367/ 18 Official Journal of the European Communities ( 1 ) ( 2 ) ! (?) ( 4 ) | ( 5 ) (6 ) (7 ) 40.0260 (cont'd) Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 336 285 252 225 245 225 225 280 225 253 239 225 225 40.0270 27 ( 1 000 pieces ) 6 1 04 5 1 00 6 1 04 52 00 6104 53 00 6 i 04 59 00 6204 5 1 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls ' skirts , including divided skirts China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 32 67 36 176 34 131 131 131 131 131 131 131 131 131 592 141 131 144 131 131 208 131 180 149 164 145 134 131 40.0280 28 ( 1 000 pieces ) 6103 41 10 6103 41 90 6103 42 10 6 1 03 42 90 6 1 03 43 1 0 6 1 03 43 90 6103 49 10 6 1 03 49 9 1 6104 61 10 6 1 04 6 1 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6 1 04 69 9 1 Trousers , bib and brace overalls , breeches and shorts ( other than swimwear ) knit ­ ted or crocheted , of wool , of cotton or man-made fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 13 22 12 25 13 54 54 54 54 54 54 54 54 54 72 55 54 55 54 54 60 54 76 77 54 62 54 54 28 . 12 . 87 Official Journal of the European Communities No L 367/ 19 ( l ) (-&lt;)( 2 ) (4 ) ( 5 ) (6 ) 40.0290 29 (1 000 pieces ) Women 's or girls ' suits and ensembles other than knitted or crocheted , of wool , of cotton or man-made fibres , excluding ski suits 6204 1 1 00 6204 12 00 6204 1 3 00 6204 19 10 6204 2 1 00 6204 22 90 6204 23 90 6204 29 19 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0300 62 1 2 10 00 Brassieres , woven , knitted or crocheted31 [1 000 pieces ) ( 7 ) 60 60 60 60 60 60 60 60 60 61 60 61 60 60 67 60 70 60 67 69 60 60 341 341 353 341 341 341 341 341 341 341 341 341 341 341 341 341 341 341 367 433 341 341 58 58 34 30 13 15 14 142 83 234 104 83 83 1 856 23 49 14 23 23 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0320 32 ( tonnes) woven pile fabrics and chenille fabrics ( other than terry fabrics of cotton and narrow woven fabrics ) and tufted textile labrics of wool , of cotton or of man ­ made fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 China South Korea Hong Kong Macao Romania Argentina Bolivia No L 367/20 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) ( 2 ) ( 3 ) (4) ( 5 ) (6) (7 ) 40.0320 (cont'd) 5801 31 00 58iH 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  58 58 109 58 58 58 58 58 58 58 58 58 58 58 58 58 58 58 58 58 58 40.0330 33 (tonnes) 5407 20 1 1 6305 3191 6305 3 1 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide ; sacks and bags , of a kind used for the packing of goods , not knit ­ ted or crocheted , obtained from strip or the like China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 8 218 31 31 31 123 123 123 123 123 123 123 123 123 130 123 123 123 123 123 125 123 124 123 123 123 123 123 40.0340 34 (tonnes ) 5407 20 19 i Woven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene , 3 m or more wide China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran  5 8 5 5 5 8 8 8 8 8 8 8 8 8 8 8 8 28 . 12 . 87 Official Journal of the European Communities No L 367/21 ( i ) ( 2) ( 3 ) (4) ( 5 ) (6 ) ( 7 ) 40.0340 (cont 'd) Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0350 35 (tonnes) Woven fabrics of synthetic fibres ( con ­ tinuous ), other than those for tyres of category 1 1 4 100 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 136 5407 1 0 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 1 0 5407 44 90 5407 5 1 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 1 0 5407 60 30 5407 60 5 1 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 540" 73 91 5407 73 99 5407 74 00 5407 8 1 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 9 1 00 5407 92 00 5407 93 1 0 5407 Q3 90 5407 94 00 8 8 8 8 8 8 8 8 8 8 8 35 35 35 35 136 136 136 136 136 136 136 136 136 136 136 178 136 136 136 136 136 136 136 136 136 136 10 10 10 33 33 33 33 33 33 33 33 33 78 33 ex 581 1 00 00 ex 5905 00 70 40.0360 36 (tonnes) Woven fabrics of continuous artificial fibres , other than those for tyres of cate ­ gory 1 1 4 10 10 5408 10 00 5408 2 1 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 3 1 00 5408 32 00 5408 33 00 5408 34 00 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia ex 581 1 00 00 ex 5905 00 70 No L 367/22 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) (2 ) ( 3 ) (4) 5 (6) ( 7 ) 40.0360 (cont 'd) Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0370 Woven fabrics of artificial staple fibres37 (tonnes) 25 299 70 5516 1 1 00 5516 12 00 5516 13 00 5516 1400 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 33 33 33 33 33 33 33 33 33 33 33 33 62 62 209 209 209 209 209 209 209 209 209 229 209 209 307 209 209 209 209 209 209 209 254 209 209 5 5 5 5 5 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 5803 90 50 ex 5905 00 70 40.038 1 6002 43 1 1 6002 93 10 38 A (tonnes ) Knitted or crocheted synthetic curtain fabrics including net curtain fabric China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 28 . 12 . 87 Official Journal of the European Communities No L 367/23 ( l ) (2 ) (4) 40.0385 ( 3 ) ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 38 B (tonnes) Net curtains , other than knitted or cro ­ cheted 40.0390 39 (tonnes) Table linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 ( 5 ) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela (6 ) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 14 15 15 65 15 83 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile  (7 ) 54 54 54 54 54 54 54 54 194 54 54 59 54 54 56 54 57 90 54 54 54 54 5 5 5 5 5 19 19 20 19 40.0400 40 (tonnes) Woven curtains ( including drapes ) interior blinds , curtain and bed valances and other furnishing articles , other than knitted or crocheted , of wool , of cotton or of man-made fibres ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 No L 367/24 Official Journal of the European Communities 28 . 12 . 87 ( l ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) (6 ) (7 ) 40.0400 (cont 'd) 40.0410 5401 10 1 1 5401 10 19 41 (tonnes ) Synthetic filament yarn ( continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 76 Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 84 19 19 19 19 19 103 19 19 19 19 19 25 19 22 19 19 19 19 19 76 76 76 362 362 362 362 362 362 362 362 362 362 362 362 362 362 362 362 362 362 362 362 362 362 14 14 14 14 14 42 42 42 42 42 42 42 42 42 453 &gt;402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 3 1 30 5402 3 1 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 5110 5402 5 i 30 5402 5 1 90 5402 52 10 5402 52 90 5402 54 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 1 0 5402 69 90 cx 5604 20 00 ex 5604 90 00 5401 20 10 5403 10 00 5403 20 1 0 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 +0.0420 42 ( tonnes ) Yarn of artificial fibres ; yarn of artificial filaments , not put up for retail sale , other than single yarn ot viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras 28 . 12 . 87 Official Journal of the European Communities No L 367/25 ( i ) (2 ) ( 3 ) (4 ) ( 5 ) 6 40.0420 (cont 'd) India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0430 Yarn of man-made filament , yarn of staple artificial fibres , cotton yarn put up for retail sale 43 (tonnes) 5204 20 00 5207 10 00 5207 90 00 5401 11)90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 551130 00 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela (7) 198 42 42 42 42 42 42 42 42 42 42 42 42 42 10 10 10 10 10 39 39 39 39 46 39 39 39 39 39 39 39 39 39 39 39 39 39 39 39 39 39 39 3 3 3 3 3 16 10 10 10 10 10 13 10 10 10 10 10 10 10 10 10 18 40.0470 47 ( tonnes ) Yarn of carded sheep 's or lambs ' wool ( woollen yarn ) or of carded fine animal hair, not put up for retail sale 5106 10 10 5106 10 90 5106 20 1 1 5106 20 19 5106 20 91 5 1 06 20 99 5108 10 10 5108 10 90 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru No L 367/26 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) ( 2 ) ( 3 ) ( 7 )(4) (5 (6) 40.0470 (cont 'd) Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0480 48 (tonnes) Yarn of combed sheep 's or lambs ' wool (worsted yarn ) or of combed fine animal hair, not put up for retail sale 5107 10 10 5107 10 90 5107 20 10 5107 20 30 5107 20 51 5 1 07 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 10 10 10 10 15 10 9 9 9 9 9 54 31 45 31 31 31 31 31 31 31 31 31 31 31 31 32 94 31 31 31 31 65 31 4 4 4 4 4 13 13 13 33 13 13 13 13 13 13 13 13 13 13 13 13 42 13 13 13 13 14 13 40.0490 49 (tonnes) Yarn of sheep 's or lambs ' wool or of fine animal hair, put up for retail sale 5109 10 10 5109 10 90 5109 90 10 5109 90 90 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 28 . 12 . 87 Official Journal of the European Communities No L 367/27 ( i ) (2) (4 ) 5) (6) (7 ) 40.0500 Woven fabrics of sheep 's or lambs ' wool or of fine animal hair 50 (tonnes) 20 ( 3 ) 5111 11 00 5111 19 10 5111 1990 51 1 1 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 9091 5 1 1 1 90 93 51 1 1 90 99 5 1 1 2 1 1 00 5112 19 10 51 12 19 90 5112 20 00 5112 30 10 5112 30 30 51 12 30 90 5112 90 10 51 12 90 91 51 12 90 93 51 12 90 99 40.0530 5803 10 00 ( otton gauze53 (tonnes) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador 9 9 9 9 96 32 32 32 32 32 32 32 32 34 32 32 32 32 32 32 34 32 32 32 32 210 32 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 4 4 4 4 4 4 4 40.0540 5507 00 0054 (tonnes ) Staple artificial fibres , including waste , carded , combed or otherwise processed lor spinning No L 367/28 Official Journal of the European Communities 28 . 12 . 87 (i ( 2 ) ( 3 ) 4 ( 5 ) (6 (7 ) 40.0540 (cont 'd) Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0550 55 (tonnes) Synthetic staple fibres , including waste , carded or combed or otherwise pro ­ cessed for spinning 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 27 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 11 11 11 11 34 34 34 34 34 34 34 34 34 34 34 34 34 34 34 34 34 34 34 34 34 34 34 6 6 6 6 6 26 26 26 26 26 26 26 26 26 26 26 26 26 26 26 26 40.0560 56 ( tonnes) 5508 10 90 5511 10 00 551 1 20 00 Yarn of staple synthetic fibres ( includ ­ ing waste), put up for retail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan 28 . 12 . 87 Official Journal of the European Communities No L 367/29 ( i ) ( 2 ) ( 3 ) ( 4 ) 5 ) (6 40.0560 (cont 'd) 40.0580 Carpets , carpeting and rugs , knotted (made up or not ) 58 (tonnes) 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 47 ( 7 ) 27 26 26 26 26 26 26 49 47 47 47 155 155 155 155 155 155 155 155 155 3 505 155 882 155 155 155 3 274 155 155 155 155 155 155 155 46 46 46 46 46 164 164 164 164 164 164 164 164 164 338 164 164 164 164 164 172 164 164 164 164 164 164 164 Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0590 59 (tonnes) ( arpets and other textile floor coverings other than the carpets of category 58 5702 10 00 5702 31 10 5702 3 1 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 5 1 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 1 1 5703 20 19 5703 20 91 5703 20 99 5703 30 1 1 5703 30 19 5703 30 5 1 5703 30 59 5703 30 91 5703 30 99 5703 90 10 ex 5703 90 90 No L 367/30 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) (2 ) ( 3 ) (4) ( 5 ) (6 ) (7 ) 40.0590 (cont 'd) 5704 10 00 5704 90 00 5705 00 10 5705 00 3 1 5705 00 39 ex 5705 00 90 40.0600 5805 00 00 160 ( tonnes ) Tapestries , hand-made , of the type Gobe ­ lins , Flanders , Aubusson , Beauvais and the like , and needle-worked tapestries ( for example , petit point and cross stitch ) made in panels and the like by hand China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 40.0610 61 ( tonnes ) 11 ex 5806 10 00 5806 20 00 5806 31 10 5806 3 I 90 5 S06 32 10 5806 32 90 ex 5806 39 00 ex 5806 40 00 Narrow woven fabrics , and narrow fabrics ( bolduc) consisting of warp with ­ out weft assembled by means of an adhesive , other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knit ­ ted or crocheted ), made from textile materials assembled from rubber thread China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 9 9 9 9 28 28 28 28 28 28 28 28 28 91 28 28 28 28 28 28 28 28 28 29 28 28 28 28 . 12 . 87 Official Journal of the European Communities No L 367/31 ( l ) ( 2 ) ( 4 ) 5 ) (6 ( 7 ) 40.0620 ( 3 ) 5606 00 91 5606 00 99 62 (tonnes) 6 Chenille yarn ( including flock chenille yarn ), gimped yarn (other than metal ­ lized yarn and gimped horsehair yarn): Tulle and other net fabrics but not in eluding woven , knitted or chrocheted fa ­ brics . hand or mechanically made lace , in the piece , in strips or in motifs 5804 10 1 1 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 5807 10 10 5807 10 90 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela Labels , badges and the like of textile materials , not embroidered , in the piece , in strips or cut to shape or size , woven Braids and ornamental trimmings in the piece ; tassels pompons and the like Embroidery , in the piece , in strips or in motifs 5808 10 00 5808 90 00 5810 10 10 5810 1090 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 10 10 10 10 33 33 33 33 33 33 33 33 33 90 33 33 33 33 33 33 33 33 33 33 33 33 33 6 6 6 6 6 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 40.0630 63 ( tonnes) Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or cro ­ cheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of syn ­ thetic fibres 5906 91 00 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 600 1 10 00 6002 20 31 6002 43 19 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0650 65 (tonnes) Knitted or crocheted fabric other than of categories 38 A and 63 , of wool , of of cotton or of man-made fibres 5606 00 10 ex 6001 10 00 6001 21 00 600 1 22 00 6001 29 10 600 i 91 10 China South Korea Hong Kong Macao Romania Argentina 26 26 26 26 26 89 No L 367/32 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) (2 ) ( 3 ) ( 4 ) ( 5 ) (6 ) (7 ) 40.0650 (cont'd) 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 1 0 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 1 0 6002 42 30 6002 42 50 6002 42 90 6002 43 3 1 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 9 1 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 3 1 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  89 89 89 89 89 " 89 89 89 89 89 89 89 89 89 89 89 89 89 89 89 89 89 40.0660 66 (tonnes ) 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 Travelling rugs and blankets , other than knitted or crocheted , of wool , of of cot ­ ton or of man-made fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  6 6 6 6 6 15 25 15 15 15 15 15 15 15 16 15 15 15 15 15 15 15 15 15 15 15 15 15 28 . 12 . 87 Official Journal of the European Communities No L 367/33 ( i ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) (6) (7 ) 40.0670 67 ( tonnes) 3 12 12 Knitted or crocheted clothing acces ­ sories other than for babies , household linen of all kinds , knitted or crocheted ; curtains ( including drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or cro ­ cheted blankets and travelling rugs , other knitted or crocheted articles including parts of garments or of cloth ­ ing accessories 5807 90 90 61 13 00 10 6117 10 00 6117 20 00 61 17 80 10 61 17 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6303 1 1 00 6303 12 00 6303 19 00 6304 1 1 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 6307 10 10 6307 90 10 40 0680 11 11 44 44 44 44 44 44 44 44 44 46 44 44 44 44 44 44 44 45 44 44 44 44 44 46 46 48 46 46 46 46 46 46 53 46 46 50 46 46 50 46 98 51 46 48 46 46 17 17 17 68 ( tonnes) Babies ' garments and clothing accesso ­ ries , excluding babies gloves , mittens and mitts of categories 10 and 87 , and babies ' stockings , socks and sockettes, other than knitted or crocheted of cate ­ gory 88 11 27 8 5 11 6111 10 90 61 1 1 20 90 611 1 30 90 ex 61 1 1 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0690 Women 's and girls ' slips and petticoats knitted or crocheted 69 (1 000 pieces) 6108 1 1 10 6108 11 90 6108 19 10 6108 19 90 9 China South Korea Hong Kong Macao Romania 2 No L 367/34 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) (6)(2 ) ( 3 ) (4 5 ) ( 7 ) 40.0690 (cont 'd) Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0700 70 (1 000 pieces ) 61 1 ? 11 00 6115 20 19 6 1 1 5 93 9 1 Panty-hose ( tights ) of synthetic fibres , measuring per single yarn less than 67 67 decitex ( 6,7 tex ) Women 's stockings of synthetic fibres 833 192 56 56 56 56 56 56 56 56 56 58 58 56 56 56 56 56 56 146 56 57 57 56 56 833 833 833 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 3 397 88 88 118 88 160 160 160 160 160 160 160 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0720 Swimwear, of wool , of cotton or of man-made fibres 72 (1 000 pieces ) 116 61 12 31 10 6112 31 90 61 12 39 10 61 12 34 90 6112 41 10 61 12 41 90 6 1 1 2 44 10 6112 44 90 62 1 i 11 00 621 1 12 00 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador 28 . 12 . 87 Official Journal of the European C ommunities No L 367/35 ( i ) (2 ) ( 3 ) ( 4 ) ( 5 ) 6) ( 7 ) 40.0720 (cont 'd) Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0730 73 (1 000 pieces) 6112 11 00 61 12 12 00 61 12 19 00 Track suits of knitted or crocheted fab ­ ric . of wool , of cotton or of man-made textile fibres 21 47 24 21 21 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 160 160 160 160 160 160 160 160 160 160 167 160 160 160 160 160 90 90 90 90 90 90 90 90 90 90 90 90 94 90 90 93 90 97 93 90 114 90 90 8 8 8 33 33 33 33 33 33 33 33 33 34 33 33 34 33 33 40.0740 74 (1 000 pieces) Women 's or girls ' knitted or crocheted suits and ensembles , of wool , of cotton or man-made fibres , excluding ski suits 6104 I 1 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 3 1 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua No L 367/36 Official Journal of the European Communities 28 . 12 . 87 (6) (7 )  33 33 37 35 33 38 33 33 8 9 9 9 9 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 13 12 12 12 12 12 14 25 41 33 25 90 90 90 90 90 90 90 90 90 90 90 90 103 90 90 95 90 90 90 98 93 90 90 ( 1 ) (2 ) ( 3 ) ( 4) ( 5 ) 40.0740 (cont'd) Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0750 75 (1 000 pieces ) 6103 1 1 00 6103 12 00 6103 IS) 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's or boys ' knitted or crocheted suits suits and ensembles , of wool , of cotton or of man-made fibres , excluding ski suits China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0760 76 ( tonnes ) 6203 22 10 6203 23 10 6203 29 1 1 6203 32 10 6203 33 10 6203 39 1 1 6203 42 1 1 6203 42 5 1 6203 43 1 1 6203 43 3 1 6203 49 1 1 6203 49 3 1 6204 22 10 6204 23 10 6204 29 1 1 6204 32 10 6204 33 10 6204 39 1 1 6204 62 1 1 6204 62 51 6204 63 1 1 6204 63 3 1 6204 69 1 1 6204 69 3 1 6211 32 10 621 1 33 10 6211 42 10 621143 10 Men's or boys ' industrial or occupation ­ al clothing : other than knitted or cro ­ cheted ; women's or girls ' aprons , smock-overalls and other industrial or occupational clothing , other than knit ­ ted or crocheted China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 28 . 12 . 87 Official Journal of the European C ommunities No L 367/37 ( l ) (2 ) ( 3 ) (4 5 (6) (7) 40.0770 ex 62 1 1 20 00 Ski suits , other than knitted or crocheted77 ( tonnes) 47 17 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0780 78 ( tonnes ) Garments , other than knitted or crochet ­ ed excluding garments of category 6, 7 , 8 , 14 , 15 , 16 . 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 ,' 76 and 77 21 69 25 35 23 7 24 7 24 24 24 24 24 24 24 24 24 51 25 24 24 24 24 28 24 41 29 25 32 24 24 81 81 81 81 81 81 81 81 81 106 83 81 82 81 81 87 81 101 87 82 89 81 81 32 32 32 32 32 32 32 6203 4 1 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 6 1 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 62 1 0 50 00 621 1 31 00 62 1 1 32 90 621 I 33 90 621 1 41 00 621 1 42 90 621 1 43 90 40.0830 83 ( tonnes) Overcotas , jackets , blazers and other garments , including ski suits , knitted or crocheted , excluding garments of cat ­ egories 4, 5 , 7 , 13 . 24 , 26, 27 , 28 68 69 72 , 73 , 74 , 75 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador 9 17 7 14 9 28 . 12 . 87No L 367 /38 Official Journal of the European Communities ( 1 ) ( 2 ) ( 3i ( 4 ) ( 5 ) | ( 6 ) (7 ) 40.0830 (cont'd) 6104 31 00 6104 32 00 6104 33 00 ex 6 1 04 39 00 ex 61 12 20 00 6113 00 90 61 14 10 00 61 14 20 00 6114 30 00 Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  32 32 39 32 32 32 32 32 33 32 40 35 32 34 32 32 40.0840 84 (tonnes ) 6214 20 00 6214 30 00 6214 40 00 6214 90 10 Shawls , scarves , mufflers , mantillas , veils and the like other than knitted crocheted , of wool , of cotton or man ­ made fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  3 5 3 3 3 8 8 8 8 8 8 8 8 8 64 8 8 8 8 8 21 8 8 8 8 8 8 8 40.0850 85 (tonnes ) 6215 2d 00 6215 90 ()() Ties , bow ties and cravats , not knitted or crocheted , of wool , of cotton or man ­ made fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan 1 1 1 1 1 1 1 1 1 1 I 1 1 1 1 1 1 1 1 1 28 . 12 . 87 Official Journal of the European ( ommunities No L 367/39 (2 )( 1 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) 40.0850 (cont 'd) Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0860 86 (1 000 pieces ) 6212 20 00 6212 30 00 6212 90 00 C orsets , corset-belts , suspender-belts , braces , suspenders , garters and the like and parts thereof, whether or not knitted or crocheted 100 14 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 23 23 23 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 658 76 76 76 76 76 5 4 4 18 18 18 18 18 18 18 18 18 21 18 18 20 18 18 77 18 18 18 18 28 18 18 40.0870 Gloves , mittens and mitts , not knitted or crocheted 1 87 (tonnes) ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 9 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela No L 367/40 Official Journal of the European Communities 28 . 12 . 87 (1 ( 2 ) 40.0880 88 (tonnes) 40.0900 90 (tonnes ) ( 3 ) ( 4 ) ( 5 ) | (6) (7 ) ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 10 00 6217 90 00 Stockings , socks and sockettes , not knit ­ ted or crocheted , other clothing accesso ­ ries , other than for babies , other than knitted or crocheted China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela . 1 2 2 2 2 5 5 5 5 5 5 5 5 5 7 5 5 5 5 5 5 5 5 5 5 5 5 5 5607 41 00 5607 49 1 1 5607 49 19 5607 49 90 5607 50 1 1 5607 50 19 5607 50 30 5607 50 90 Twine , cordage , ropes and cables , of synthetic fibres , plaited or not China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  13 13 13 13 13 42 42 42 42 42 42 42 42 42 42 42 42 42 42 42 42 42 42 42 42 42 42 42 6306 2 1 00 6306 22 00 6306 29 00 Tents China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia 86 11 11 11 11 38 38 38 38 38 40.0910 91 (tonnes ) 28 . 12 . 87 Official Journal of the European C ommunities No L 367/41 ( 1 ) | (2 ) ( 3 ) ( 4 ) (5 ) (6 ) (7 ) 40.0910 (cont'd) Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0930 ex 6305 20 00 ex 6305 39 00 3 93 ( tonnes) Sacks and bags , of a kind used for the packing of goods , of woven fabrics , other than made from polyethylene or polypropylene strip 38 38 38 38 38 38 38 38 38 38 44 38 39 38 38 38 38 38 28 6 6 6 17 17 24 17 17 17 18 17 17 17 17 17 17 17 17 665 17 17 17 17 17 17 17 14 16 14 14 14 49 49 49 49 49 49 49 49 49 49 49 49 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0940 94 ( tonnes) Wadding of textile materials and articles thereof, textile fibres , not exceeding 5 mm in length ( flock ), textile dust and mil ] neps 5601 10 10 5601 10 90 5601 2110 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran No L 367 /42 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) (7 ) 40.0940 (cont'd) Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  49 49 49 49 49 49 49 49 49 49 49 40.0950 95 (tonnes ) 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 2 1 00 5602 2 ^ 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 62 1 0 10 10 6307 90 91 Felt and articles of felt , whether or not impregnated or coated , other than floor coverings China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  9 9 9 9 9 32 32 32 32 32 32 32 32 32 57 32 32 32 32 32 32 32 32 32 32 32 32 32 40.0960 96 (tonnes ) 5603 00 10 5603 00 9 1 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 9^ 1 0 ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 Non-woven fabrics and articles of such fabrics , whether or not impregnated , coated , covered or laminated China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  50 50 50 50 50 198 198 198 198 198 198 198 198 198 198 198 198 198 198 198 198 198 198 198 198 198 198 198 28 . 12 . 87 Official Journal of the European C ommunities No L 367/43 O (2 ) ( 6 ) 40.0970 97 ( tonnes) 12 ( 3 ) ( 4 ) ( 5 ) 5608 11 1 1 5608 ill 1-) 5608 1191 5608 1 1 99 5608 19 1 ! 5608 19 19 5608 19 31 5608 19 39 5608 19 9 ] 5608 19 99 5608 90 00 Nets and netting made of twine , cor ­ dage or rope , and made up fishing nets of yarn , twine , cordage or rope China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0980 98 ( tonnes) 5609 00 00 5905 » 00 1 0 Other articles made from yarn , twine , cordage , rope or cables , other than tex ­ tile fabrics , articles made from such fabrics and articles of category 97 (7 ) 7 4 4 4 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 31 13 13 13 16 13 4 4 4 4 4 9 9 9 9 9 9 9 9 9 25 9 9 9 9 9 9 9 36 9 9 26 9 9 17 17 17 17 46 46 46 46 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.0990 5901 10 00 590 1 90 00 99 ( tonnes) Textile fabrics coated with gum or amy ­ laceous substances , of a kind used for the outer covers of books and the like ; tracing cloth , prepared painting canvas , buckram and similar stiffened textile fabrics of a kind used for hat founda ­ tions China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile 7 No L 367/44 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) (6) | (7 ) 40.0990 (cont'd) 5904 10 00 5904 91 10 5904 9 1 90 5904 92 00 5906 10 10 5906 10 90 5906 99 10 5906 99 90 5907 00 00 Linoleum , whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape Rubberised textile fabrics , not knitted or crocheted , excluding those for tyres Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like , other than of category 100 Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  46 46 46 46 46 46 46 46 46 46 46 46 46 46 46 46 46 46 46 40.1000 100 (tonnes ) 5903 10 10 5903 1 0 90 5903 20 10 5903 20 90 5903 90 1 0 5903 90 9 1 5903 90 99 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artifi ­ cial plastic materials China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  24 24 24 24 24 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 76 40.1010 101 (tonnes ) ex 5607 9(1 00 Twine , cordage , ropes and cables , plait ­ ed or not , other than of synthetic fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia  3 3 3 3 3 6 6 6 6 6 6 6 6 6 15 6 28 . 12 . 87 Official Journal of the European Communities No L 367/45 ( i ) (2) ( 3 ) 4 ) (5 ) (6) (7) 40.1010 (cont 'd) IranMalaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 40.1090 109 ( tonnes) Tarpaulins , sails , awnings and sun blinds 6306 1 1 00 6306 12 00 6306 19 00 6306 3 1 00 6306 39 00 2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 6 6 6 6 6 6 6 33 189 6 6 6 3 15 20 13 13 13 39 39 39 39 39 39 39 39 39 39 39 39 43 39 39 39 39 39 39 39 39 39 39 40 . 1 1 00 6306 41 00 6306 49 00 Woven pneumatic matresses 6 110 ( tonnes) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela No L 367 /46 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) ( 2 ) (?) ( 4 ) ( 5 ) (6 ) (7 ) 40.1110 111 (tonnes ) 6306 9 1 00 6306 99 00 Camping goods , woven , other than pneumatic matresses and tents China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 1 5 1 1 2 3 3 4 3 4 3 3 3 3 4 3 3 3 3 3 3 3 3 3 3 3 3 3 40.1120 112 ( tonnes ) 6307 20 00 ex 6307 90 99 Other made up textile articles , woven , excluding those of categories 1 13 and 1 14 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras . India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela  11 7 6 6 6 18 18 18 18 18 18 18 18 18 26 18 18 18 18 18 18 18 33 18 18 18 18 18 40.1130 113 ( tonnes ) 6307 10 90 Floor cloths , dish cloths and dusters other than knitted or crocheted China South Korea Hong Kong Macao Romania Argentina Bolivia 1 3 3 3 3 13 23 28 . 12 . 87 Official Journal of the European Communities No L 367/47 ( i ) ( 2 ) ( 31 (4 ) ( 5 ) ( 6) (7 40 . i 130 (cont 'd) 40.1 140 14 woven fabrics and articles for technical uses ( tonnes ) Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Iran Malaysia Mexico Nicaragua Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Venezuela 13 13 13 13 13 13 13 23 13 13 13 13 13 82 13 15 13 13 13 13 13 12 12 12 12 12 36 36 37 36 36 36 36 36 36 36 36 36 36 36 36 36 36 36 36 36 36 36 36 590: io 10 5902 1 0 90 590? 20 10 5902 20 90 5902 90 10 5902 90 90 590S 00 00 5909 00 1 0 5909 00 90 59 10 00 00 591 1 10 Oil ex 591 i 20 O'J 591 131 II 591 1 31 19 591 1 31 90 591 1 32 10 591 1 32 90 591 I 40 00 59 1 I 90 1 0 591 i 90 90 No L 367/48 Official Journal of the European Communities 28 . 12 . 87 ANNEX II List of textile products subject to Community fixed duty free amounts or ceilings within the generalized tariff preferences in favour of certain developing countries and territories (a) (b ) Tariff quotas allocated among Member States Tariff ceilings not allocated among Member States Description Beneficiary coun ­tries or territories (4 ) ( 5 ) ( in tonnes) ( 6 ) I " ( 7 ) Flax or ramie Yarn 99Brazil Each of the other benefi ­ ciaries listed in Annex IV 99 Woven fabrics of flax or of ramie 31Each of the beneficiaries listed in Annex IV Code Category C N code ( 1 ) ( 2 ) 42.1150 115 5 3 Of . 10 11 5306 10 19 5306 10 31 5306 10 39 5 3Of. 10 50 530(. 10 90 5306 20 1 1 530(. 20 19 5 3 Of . 20 90 53 OS 90 1 1 530K 90 13 5 3 OS 90 19 42.1170 117 5 3 ( »9 1111 5309 1119 5309 ! 1 90 5309 19 10 530 '-' 19 90 5309 21 10 5309 2 I 90 5309 29 10 5309 29 90 531 1 00 10 5 SO 3 90 90 5905 00 31 5905 00 39 42.1180 118 6302 2 ( ? 10 6302 39 10 6302 39 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 42.1200 120 ex 6303 99 90 6304 19 30 ex 6304 99 00 42.1210 121 ex 5607 90 00 Table linen , toilet linen and kitchen linen of flax oi ramie , other than knitted or crocheted 4Each of the beneficiaries listed in Annex IV 3Curtains ( including net drapes ), interior blinds , curtain and bed valances and other furnishing articles , not knitted or crocheted of flax or ramie Each of the beneficiaries listed in Annex IV Twine , cordage , ropes and cables , plaited or not . of flax or ramie 25Each of the beneficiaries listed in Annex IV (a ) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to-be considered as having no more than an indicative value , the preferential scheme being determined , within the context of this Annex , by the application of the combined nomenclature code . (b ) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular combined nomenclature code relating to the products concerned being indicated . 28 . 12 . 87 Official Journal of the European Communities No L 367/49 &lt;i ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 7 42.1220 122 ex 6305 90 00 22Sacks and hags of a kind used for the packing of goods , used , of flax , ramie , other than knitted or crocheted Each of the beneficiaries listed in Annex IV 42.1230 123 15801 90 0 ex 62 ! 4 90 un Each of the beneficiaries listed in Annex IV woven pile fabrics and chenille fabrics of flax or ramie , other than fabrics of heading No 5802 or 5806 , shawls , scarves , mufflers , mantillas , veils and the like , of flax or ramie , other than knitted or crocheted 42.1240 124 Synthetic staple fibres 1 941 1 941 Mexico Romania Each of the other benefici ­ aries listed in Annex IV 1 941 5501 1 0 00 5501 20 00 5501 30 00 5501 90 ()() 5503 It ) II 5503 10 i 9 5503 10 90 550 ^ 20 00 5503 30 00 5503 40 oo 5503 90 0 5503 90 90 5505 10 0 5505 10 30 5505 10 50 5505 in " (: ¢ 5505 10 ( '0 42.1251 125 A 540? 41 (i Yarn ot synthetic filament (continuous ), not put up for retail sale , other than yarn of categorv 41 431 4315402 41 30 5402 41 ( &gt;0 5402 42 00 5402 43 1 0 South Korea Mexico Each of the beneficiaries listed in Annex IV 431 5402 41 un 42.1255 125 B 935404 90 ! 1 5404 of ) 19 ex 5404 90 90 Monofil . strip ( artificial straw and the like ), and imitation catgut : Of synthetic materials : -- Other : Of polyethylene and polypropylene Each of the beneficiaries listed in Annex IV 42.1257 1 25 C 1675404 10 10 5404 1 0 90 ex 54 ( 14 90 90 ex 5604 20 00 ex 5604 90 00 Each of the beneficiaries listed in Annex IV Monofil . strip ( artificial straw and the like ) and imitation catgut , of man-made fibre materials : - Of synthetic textile materials : Monofil   Other : Other than products of category 125 B 42.1260 126 Artificial staple fibres 1 620Romania Each of the other benefici ­ aries listed in Annex IV 620 5502 00 10 5502 00 90 5504 10 00 5504 90 00 5505 20 00 No L 367/50 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) ( 2 ) ( - ) (4 ) ( 5 ) (6) (7 ) 42.1271 127 A S403 3 1 00 a 5403 32 00 5403 33 10 Yarn of artificial filaments ( continuous ) not put up for retail sale ; other than yarn of category 42 Brazil Each of the other benefi ­ ciaries listed in Annex IV 134 134 42.1275 127 B 5405 00 00 ex 5604 90 00 Monofil . strip ( artificial straw and the like ) and imitation catgut of regenerated materials Each of the beneficiaries listed in Annex IV  18 42.1290 129 5!1 (&gt; 00 00 Yarn of coarse animal hair or of horse ­ hair Each of the beneficiaries listed in Annex IV  2 42.1301 130 A 5004 00 10 5004 00 90 5006 00 10 Silk yarn , other than yarn spun from silk waste Each of the beneficiaries listed in Annex IV  12 42.1305 130 B 5005 ()(! j o 5005 0O 90 5006 00 90  \ 5604 9n 00 Yarn spun from waste silk , silk worm gut and imitation catgut of silk Each of the beneficiaries listed in Annex IV  34 42.1310 131 5301- 90 90 Yarn of other v egetable textile fibres Each of the beneficiaries listed in Annex IV  6 42.1320 132 530s 30 00 Paper varn Each of the beneficiaries listed in Annex IV  8 42.1330 133 5 3 OS 2o 10 5 3 OS 20 90 Yarn of true hemp Each of the beneficiaries listed in Annex IV  69 42.1340 134 5605 00 00 Metallized yarn Each of the beneficiaries listed in Annex IV  23 42.1350 135 5113 00 00 Woven fabrics of horsehair or of other animal hair Each of the beneficiaries listed in Annex IV  1 42.1360 136 5 00 7 !0 00 500 " 20 10 5007 20 2 1 5007 20 31 500 " 2o 39 5007 20 41 5007 20 51 500 " 2o 59 5007 70 61 5007 20 69 5 00 7 20 71 5007 9i : 10 500 " 9(1 30 Woven fabrics of silk China Each of the other benefici ­ aries listed in Annex IV 115 115 28 . 12 . 87 Official Journal of the European Communities No L 367/51 &lt; i ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) (6 (7 ) 42.1360 (cont 'd) 5007 90 50 : 5007 90 90 ; 5803 90 10 ex 5905 00 90 ex 59 1 I 20 00 ex 5801 90 90 j42.1370 137 Each of the beneficiaries listed in Annex IV woven pile fabrics and chenille fabrics other than terry towelling or similar ter ­ y fabrics of cotton tailing within head ­ ng No 5508 and fabrics falling within leading No 5805 ) of silk , of noil silk or &gt;f other waste silk Marrow woven fabrics of silk , of noil ilk or of other waste silk 42.1380 138 ex 5806 10 00 531 1 00 90 ex 5905 00 90 5809 00 oo Woven fabrics of vegetable textile fibres other than of flax , jute or of other textile bast fibres , woven fabrics of paper yarn 42.1390 139 Woven fabrics of metal threads or of metallized varn Each of the beneficiaries listed in Annex IV Each of the beneficiaries listed in Annex IV Each of the beneficiaries listed in Annex IV 42.1400 140 Knitted or crocheted fabric of textile material other than cotton , wool or man-made fibres ex 6001 10 00 6001 29 90 600 1 99 90 6002 20 90 6002 49 00 6002 99 00 ex 630 1 90 90 1 15 2 3 4 54 1 13 102 234 42.1410 141 Travelling rugs and blankets of textile material other than cotton , wool or man-made fibres Each of the beneficiaries listed in Annex IV Each of the beneficiaries listed in Annex IV 42.1420 142 ( arpets and other textile floor coverings ol sisal , of other fibres of the Agave family or of Manila hemp ex 5702 39 90 ex 5702 49 00 ex 5702 59 00 ex 5702 99 00 ex 5705 00 90 42.1440 144 Felt of coarse animal hair 145 A42.1451 Twine , cordage , ropes and cables , plaited or not : Of abaca ( Manila hemp ) 5602 10 35 5602 29 10 5607 30 00 ex 5607 90 00 ex 5607 2 1 00 42.1455 145 B Each of the beneficiaries listed in Annex IV Each of the beneficiaries listed in Annex IV Each of the beneficiaries listed in Annex IV Brazil Each of the other benefici ­ aries listed in Annex IV Twine , cordage , ropes and cables , plaited or not : Of true hemp 42.1461 146 A 117I wine , cordage , ropes and cables , plaited or not : Binder and baler tw ine for agricultural machines , of sisal and other fibres of the Agave family No L 367 / 52 Official Journal of the European Communities 28 . 12 . 87 ( 1 ) ( 2 ) (?) ( 4 ) 1 ( 5 ) (6) (7 ) 42.1465 146 B ex 5607 21 00 5607 29 10 5607 29 90 Twine , cordage , ropes and cables , plaited or not :  Of sisal and other fibres of the Agave family , other than the products of category 1 46 A Brazil Each of the other benefici aries listed in Annex IV 18 18 42.1520 152 5602 10 11 Felt and articles of felt , whether or not impregnated or coated :  Felt in the piece or simply cut to rec ­ tangular shape Needle-loom felt of jute or of other textile bast fibres of heading No 5703 . not impregnated or coated , for uses other than floor coverings Each of the beneficiaries listed in Annex IV 4 42.1560 156 6106 90 30 e &gt;: 6 1 1 0 40 90 Blouses and pullovers of silk , noil or other waste silk for women , girls and infants knitted or crocheted Each of the beneficiaries listed in Annex IV  4 42.1570 157 6105 90 90 6109 90 90 ex 61 1 1 90 00 Under garments , knitted or crocheted , not elastic or rubberized :  Under garments , other than those of categories 1 to 123 Each of the beneficiaries listed in Annex IV  2 42.1580 158 6101 90 10 6101 90 90 6102 90 10 6102 90 90 ex 610? 39 00 610? 49 99 ex 61 04 19 00 ex 6 1 04 29 00 ex 6104 39 00 6 1 04 49 00 6104 69 99 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6110 90 10 6110 90 90 6114 90 00 Outer garments and other articles , knit ­ ted or crocheted , not elastic or rubber ­ ized :  Outer garments and clothing acces ­ sories , other than those of catego ­ ries 1 to 123 and of category 156 Each of the beneficiaries listed in Annex IV 12 42.1590 159 6204 49 10 6206 1 0 00 62 i 4 10 00 62 1 5 1 0 00 Dresses , blouses and shirt-blouses of silk or of noil or of other waste silk , of textile fabric Shawls , scarves , mufflers , mantillas , veils and the like :  Of silk , of noil or other w aste silk Ties , bow ties and cravats :  Of silk , of noil or other waste silk Each of the beneficiaries listed in Annex IV 37 28 . 12 . 87 Official Journal of the European Communities No L 367/53 ( i ) ( 2 ) (3 l ( 4 ) 5 (6 ) (7 ) 42.1600 160 6213 10 00 Handkerchiefs :  Of silk , of noil or of other waste silk 1 42.1610 Each of the beneficiaries listed in Annex IV Each of the beneficiaries listed in Annex IV 161 6201 19 00 6201 99 00 70Clothing , other than knitted or crocheted , other than those of categories 1 to 123 and categorie 1 59620? 19 ()() 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 1 0 6206 90 90 621 1 20 00 62 1 1 39 00 62 1 1 49 00 6309 00 0042.2200 220 Used clothing 981 42.2300 230 5604 10 00 Each of the beneficiaries listed in Annex IV Each of the beneficiaries listed in Annex IV Rubber thread and cord , textile covered 23 No L 367 / 54 Official Journal of the European Communities 28 . 12 . 87 ANNEX III List of jute and coir manufactures referred to in Article 1 Order No CCT heading No Description Beneficiary countries ( 1 ) ( 2 ) (3 47.0010 5307 Yarn of jute or of other textile bast fibres of heading No 5303 India , Thailand , the countries listed in Annex V 47.0020 India , Thailand , the countries listed in Annex V 5905 00 50 5310 10 10 5310 10 90 53 1 0 90 00 Woven fabrics of jute or of other textile bast fibres of heading No 5303 Of a width of not more than 150 cm , unbleached - Of a width of more than 1 50 cm - Other 47.0030 5702 India , Sri Lanka , the countries listed in Annex V Carpets and other textile floor coverings , woven , not tufted or flocked , whether or not made up , including 'Kelem ', ' Schumacks '. ' Karamanie ' and similar hand-woven rugs : Floor coverings of coconut fibres ( coir )5702 20 00 47.0040 ex 5703 90 90 Tufted carpets , carpeting and rugs of jute or of other texile bast fibres of heading No 5303 India , Thailand, the countries listed in Annex V 47.0050 Carpet , carpeting rugs , mats and matting, of jute or of other textile bast fibres of heading No 5303 India , Thailand, the countries listed in Annex V 5702 39 90 5702 49 90 5702 59 00 ex 5702 99 Oo 47.0060 5806 39 ( K ) 5806 40 00 India , Thailand , the countries listed in Annex V Narrow woven fabrics , and narrow fabrics (bolduc ) consis ­ ting of warp without weft assembled by means of an adhe ­ sive . of jute or of other textile bast fibres of heading No 5303 . other than goods falling within heading No 5807 47.0070 5607 10 00 Twine , cordage , rope and cables , plainted or not , of jute or of other textile bast fibres of heading No 5303 India , Thailand , the countries listed in Annex V 47.0080 6305 10 90 India ; Thailand , the countries listed in Annex V Sacks and bags , of a kind used for the packing of goods :  Of jute or of other textile bast fibres of heading No 5303 :  Other , than used 28 . 12 . 87 Official Journal of the European Communities No L 367/55 ANNEX IV List of developing countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 604 Lebanon 608 Syria 612 Iraq 616 Iran 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 652 North Yemen (2) 656 South Yemen (2) 660 Afghanistan (: ) 662 Pakistan 664 India 666 Bangladesh (2) 667 Maldives ( : ) 669 Sri Lanka 672 Nepal ( 2 ) 675 Bhutan ( 2) 676 Burma (2) 680 Thailand 684 Laos (2 ) 690 Vietnam 696 Kamuchea (Cambodia) 700 Indonesia 701 Malaysia 703 Brunei Darussalam 706 Singapore 708 Philippines 720 China 728 South Korea 801 Papua New Guinea 803 Nauru 806 Solomon Islands 807 Tuvalu (2 ) 812 Kiribati ( 2) 815 Fiji 816 Vanuatu 817 Tonga (2 ) 819 Western Samoa (2) 048 Yugoslavia 066 Romania 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan (2) 228 Mauritania (2) 232 Mali (2) 236 Burkina Faso ( 2 ) 240 Niger (2 ) 244 Chad (2) 247 Republic of Cape Verde ( 2 ) 248 Senegal 252 Gambia (2 ) 257 Guinea-Bissau ( 2 ) 260 Guinea (2) 264 Sierra Leone ( 2 ) 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo (2) 284 Benin (2) 288 Nigeria 302 Cameroon 306 Central African Republic (-) 310 Equatorial Guinea ( 2 ) 311 SÃ £o TomÃ © and Principe ( 2 ) 314 Gabon 318 Congo 322 Zaire 324 Rwanda ( 2 ) 328 Burundi ( 2 ) 330 Angola 334 Ethiopia (2) 338 Djibouti ( 2 ) 342 Somalia (2 ) 346 Kenya 350 Uganda (2 ) 352 Tanzania (2) 355 Seychelles and dependencies ( ) 366 Mozambique 370 Madagascar 373 Mauritius 375 Comoros (2 ) 378 Zambia 382 Zimbabwe 386 Malawi ( 2 ) 391 Botswana ( 2 ) 393 Swaziland 395 Lesotho (2 ) 412 Mexico 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 448 Cuba 449 St Christopher and Nevis 452 Haiti O 453 Bahamas 456 Dominican Republic 459 Antigua and Barbuda 460 Dominica 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 600 Cyprus (OJ No L 33^9 n e i986n p46)J name ^ beneficiary country or territory is that given in 'Geonomenclature ' (Regulation (EEC) No 3639/86 (2) This country is also included in Annex V. No L 367/56 Official Journal of the European Communities 28 . 2 . 87 B. COUNTRIES AND TERRITORIES, dependent or administered , or for whose external relations Member States of the Community or third countries are wholly or partly responsible 044 Gibraltar 329 St Helena and St Helena dependencies 357 British Indian Ocean Territory 377 Mayotte 406 Greenland (') 413 Bermuda 446 Anguilla 454 Turks and Caicos Islands 455 West Indies 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands 474 Aruba 476 Netherlands Antilles 529 Falkland Islands and Falkland dependencies 740 Hong Kong 743 Macao 802 Australian Oceania (Christmas Island , Cocos (Keeling) Islands , Heard Island and McDonald Islands , Norfolk Island ) 808 American Oceania (; ) 809 New Caledonia and dependencies 811 Wallis and Futuna Islands 813 Pitcairn 814 New Zealand Oceania ( Tokelau and Niue Islands ; Cook Islands) 822 French Polynesia 890 Polar regions French Southern and Antarctic Territories Australian Antarctic Territories , British Antarctic Territories Note : The above lists may be amended subsequently to take account of changes in the international status of countries or territories . ( ) As from the entry into force of the Treaty , signed in Brussels on 13 March 1984, amending the treaties establishing ^ the European Communities with regard to Greenland or of interim measures agreed in the Council . (-) American Oceania includes : Guam , American Samoa (including Swain 's Island), Midway Islands , Johnston and Sand Islands , Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 28 . 12 . 87 Official Journal of the European Communities No L 367/57 ANNEX V List of least-developed developing countries 224 Sudan 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad 350 Uganda 352 Tanzania 355 Seychelles and dependencies 375 Comoros 386 Malawi 391 Botswana 395 Lesotho 452 Haiti 652 North Yemen 656 South Yemen 660 Afghanistan 666 Bangladesh 667 Maldives 672 Nepal 675 Bhutan 247 Republic of Cape Verde 252 Gambia 257 Guinea Bissau 260 Guinea 264 Sierra Leone 280 Togo 284 Benin 306 Central African Republic 310 Equatorial Guinea 311 Sao Tome and Principe 324 Rwanda 328 Burundi 334 Ethiopia 338 Djibouti 342 Somalia 676 Burma 684 Laos 807 Tuvalu 812 Kiribati 817 Tonga 819 Western Samoa